DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.


Status of Claims
Claims 1-24 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 1/14/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 1/14/2022 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.

Examiner respectfully disagrees. The allowable example was not eligible because collected traffic data was compared to a predefined threshold. Claim 2 of Example 40 recited the mere comparison to a predefined threshold and was found to be ineligible. Claim 1 of Example 40 was found to be eligible because the claims as a whole was directed to a particular improvement in collecting traffic data. The method limited the collection of additional Netflow protocol data to when the initially collected data reflects abnormal conditions to avoid excess traffic volume hindering network performance. However, the instant claims do not recite such improvements to a field of technology, but seek to “more accurately provide personalized information that is relevant to a user based on the user’s interaction with the system”, which is not a field of technology, but an abstract idea of determining product recommendations based on user activity. Determining the most accurate product to recommend based on user interactions is not a field of technology, but a marketing concept to present items with a higher rate of closing.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-12 are directed to a method, which is a process. Claims 13-24 are directed to a system, which is an apparatus. Therefore, claims 1-24 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 13 as representative, claim 13 sets forth the following limitations reciting the abstract idea of using user interaction information to determine recommendations:
track actions from one or more users of an electronic catalog and at least one website;
tracking one or more types of the tracked interactions based on the one or more hash operations;
performing one or more hash operations on the stored tracked actions to tokenize the tracked actions with the electronic product catalog and website;
assign a first token to each of the tracked actions that are determined to be unrelated to product item information of the electronic product catalog;
assign second tokens to each of the tracked actions that are determined to have catalog information or product identity within the electronic product catalog;
assign third tokens to the one or more tracked actions that are determined to have at least one category of a page of the electronic product catalog;
assign fourth tokens to at least one selected from the group consisting of: search queries, and search refinement of the one or more tracked actions;
generate a language model based on at least a portion of the first tokens, the second tokens, the third tokens, or the fourth tokens and determining a co-occurrence of at least a portion of the first tokens, the second tokens, the third tokens, and the fourth tokens;
generate a sequence of tokens in one or more vectors for each of the one or more users, based on the generated language model and the determined co-occurrence of the first tokens, the second tokens, the third tokens, and the fourth tokens;
encode profile information for the one or more users as a matric of vectors; and
determine at least one product recommendation for the one or more users from the electronic catalog based on the generated vectors of the sequence of tokens and the matric of vectors of the profile information.
transmit the at least one product recommendation to be displayed on the user device.

The recited limitations above set forth the process for using interaction information to determine item recommendations. These limitations amount to certain method of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.). Additionally, the recites limitations amount to mental processes (e.g. evaluation, judgement, etc.).
Such concepts have been identified as abstract ideas (see 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that claim 13 does recite additional elements, such as:
a server, including a processor and memory;
stored in at least one of the server and a database that is communicatively coupled to the server;

Taken individually and as a whole, representative claim 6 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while 
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Although the claims recite a server including a processor and memory, they are generic computer components that are leveraged only to provide the abstract idea a general link to a technical environment. A review of the specification shows that the processor and memory are recited at a high level of generality, and are not particular devices (specification: [0047]; [0050]; [0061]). The server is disclosed as being any kind of server, such as a cloud server, application server, etc., the processor can be any general-purpose microprocessor, and the memory can be any of RAM, ROM, hard disk, etc. As such, the additional elements recited in the claims are only used to leverage the abstract idea over a network on a computing device. The claims are not directed to any technology, but to the commercial activity of determining recommendations from various interaction information.
In view of the above, under Step 2A (Prong 2), claim 13 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Taken individually or as a whole, the additional elements of claim 13 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Representative claim 10 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network 
Even when considered as an ordered combination, the additional elements of claim 13 do not add anything further than when they are considered individually.
In view of the above, claim 13 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 1 (method), the claim recites substantially similar limitations as set forth in claim 13. The additional elements of claim 1 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 13 (system). As such, claim 1 is rejected for at least similar rationale as discussed above.

Dependent claims 2-12 and 14-24 recite further complexity to the judicial exception (abstract idea) of claim 13, such as by further defining the algorithm for processing/calculating the interaction information. Thus, each of claims 2-12 and 14-24 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-12 and 14-24 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625